Judge DuRelle
dissenting:
In addition to the reasons stated in the opinion in the case of Belknap v. City of Louisville, 99 Ky., 474 [36 S. W., 1118], there are some reasons for dissenting from the majority opinion herein which apply peculiarly to the case at bar.
It is said that there are numerous elections to be held at the coming election upon the question of issuing bonds to pay for turnpikes purchased in various counties of this *646State, and that in order to prevent the people from being misled by the opinion in the Belknap case into abstaining from voting at such elections, upon the theory that a vote not cast upon that question will be counted as a vote against the issue of bonds, this case should be decided before the election. This very case presents a well-defined illustration of such misleading. The law under which the proposition was submitted to the vote now under consideration was enacted shortly before the opinion in the Belknap case was delivered. It gave a legislative construction to the constitutional provision, by providing specifically that a two-thirds majority of the votes cast for and against the proposition was sufficient to authorize the bond issue. The Belknap case followed, and gave notice to the people that the legislative construction was unauthorized by the Constitution, and that a vote cast upon any other question, or for any officer, and not cast upon the proposition to issue bonds, would be counted against the proposed bond issue. Shortly after that opinion had so given notice to the people of Montgomery county, the election now under consideration was held; and the people of that county — if they are to be supposed at all to take-notice of the proceedings and decisions of this court — were misled into believing that it was unnecessary to vote upon the bond issue in order to defeat it, provided they voted at the general election. It is no answer to this proposition to say that the equality of the vote for free turnpikes and the vote in favor of the bond issue shows that they were not misled; for it may well be considered thatthosewho might have voted against free turnpikes, refrained from voting on' that question because they knew that the vote in favor of free turnpikes would be inopera*647live if a sufficient number of them refrained from voting on the proposition for the bond issue.
To say nothing of the doctrine of stare decisis, it may be here stated that, in all the authority cited upon the other side of this question, there is not a case which comes squarely up to the question in this case, or presents the same language given in section 157 of the Constitution, forbidding the creation of indebtedness by any municipality “without the assent of two-thirds of the voters thereof, voting at an election to be held for that purpose.” I am •clearly of opinion that this provision was intended by the framers of the Constitution, and so understood by the ..citizens whose votes made it organic law, to place, not an insurmountable, but a real and effective, obstacle in the way of the creation of municipal indebtedness by the method which used to be termed “sneaking a vote through.” The custom had grown into an abuse, under the old Constitution, of holding such elections without any •one voting at them, except those personally interested in the passage of the measure, and thereby saddling upon a municipality an increase of debt without the assent of a tithe of “the voters thereof.” This, in my judgment, was .intended to be prevented by section 157; but the opinion of the majority in this case renders that attempt abortive, for there would be practically no more difficulty in a vigorous and organized minority securing a two-thirds majority of the votes cast for and against such a proposition than there was under the old system in securing a bare majority.
It seems to me that the question of policy, whether the bond issues which it is desired to carry through at the •coming election are wise or unwise, is a question with which this court has nothing to do; but that the policy of *648the Constitution, in interposing real* and practical obstacles to the adoption of such measures as the one under consideration, is one which should specially appeal to the court.